 Case 3:16-cv-00477-M Document 489 Filed 05/11/20            Page 1 of 3 PageID 64924



                      UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 COMMSCOPE TECHNOLOGIES LLC,                     )
                                                 )
                    Plaintiff                    ) NO. 3:16-cv-477-M
                    Counterclaim Defendant,      )
                                                 ) Jury Trial Demanded
 v.                                              )
                                                 )
                                                 )
 DALI WIRELESS, INC.,                            )
                                                 )
                    Defendant                    )
                    Counterclaim Plaintiff,      )
                                                 )
 v.                                              )
                                                 )
 COMMSCOPE CONNECTIVITY LLC,                     )
                                                 )
                    Counterclaim Defendant.      )

                                      JUDGMENT

       This case was tried to a jury. The jury rendered a verdict on June 19, 2019.

       The jury found that Defendant Dali Wireless, Inc. (“Dali”) willfully infringed:

(1) Claim 1 of U.S. Patent No. 7,639,982, (2) Claims 1 and 12 of U.S. Patent No. 8,326,218,

(3) Claims 23 and 27 of U.S. Patent No. 8,577,286, and (4) Claims 1 and 14 of U.S. Patent

No. 9,332,402 (collectively, the ’982 patent family). The Court previously found that Dali

infringed Claims 7, 8, and 10 of U.S. Patent No. 7,848,747, and the jury found Dali’s

infringement to be willful.

       The jury found the Counterclaim Defendants CommScope Technologies LLC and

CommScope Connectivity LLC infringed: (1) Claims 6, 9, 11, 14, 15, and 21 of U.S. Patent

No. 9,531,473 and (2) Claim 1 of U.S. Patent No. 9,031,521. The Court previously found

that CommScope does not infringe Claims 3, 16, and 20 of the ’521 patent.

       On April 21, 2020, the Court ruled on the parties’ post-verdict motions. Pursuant
 Case 3:16-cv-00477-M Document 489 Filed 05/11/20              Page 2 of 3 PageID 64925



to Federal Rule of Civil Procedure 58 and based upon the jury’s verdict, which is

incorporated herein, and all prior orders of the Court, the Court now ORDERS and

ENTERS JUDGMENT as follows:

       1.     CommScope is awarded:

              a.     $1,976,812.44 for Dali’s infringement of CommScope’s ’982 patent
                     family and ’747 patent;

              b.     $3,953,624.88 in enhanced damages in addition to the amount of
                     damages awarded by the jury;

              c.     Prejudgment interest in the amount of $111,162.96; and

              d.     Post-judgment interest from and after the date of judgment at the legal
                     rate pursuant to 28 U.S.C. § 1961(a).

       2.     Dali is awarded:

              a.     $2,388,002.77 for CommScope’s infringement of Dali’s ’473 patent;

              b.     $6,612,321.50 for CommScope’s infringement of Dali’s ’521 patent;

              c.     Prejudgment interest in the amount of $494,903.95; and

              d.     Post-judgment interest from and after the date of judgment at the legal
                     rate pursuant to 28 U.S.C. § 1961(a).

       3.     The Court, having been advised of the parties’ joint request for a stay of the

monetary judgments, STAYS execution on CommScope’s and Dali’s monetary judgments

pending appeal.

       4.     Each party shall bear its own costs and attorney fees.

       5.     The Court further GRANTS the following injunctive relief against Dali:

Dali and others in active concert with Dali are enjoined from (i) making, using, selling,

importing, and/or offering for sale in the United States Dali’s infringing t-Series distributed

antenna system (and colorable imitations thereof); and (ii) making, using, selling,

                                              2
 Case 3:16-cv-00477-M Document 489 Filed 05/11/20             Page 3 of 3 PageID 64926



importing, and/or offering for sale in the United States Dali’s infringing Matrix distributed

antenna system (and colorable imitations thereof), for the remaining term of CommScope’s

asserted patents.   The Court STAYS this injunction pending appeal by Dali.             This

injunction shall become effective after any appeal of this case by Dali is resolved. If Dali

does not file a timely appeal, the injunction shall become effective as soon as the deadline

for Dali to file a timely appeal has lapsed.

       6.     Neither party shall be required to post a bond or other security to file an

appeal.

       7.     The Court retains jurisdiction over this matter to ensure that the Court’s

Judgment is fully and properly implemented.

       SO ORDERED.

       May 11, 2020
                                                   BARBARA M. G. LYNN
                                                   CHIEF JUDGE




                                               3
